Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 June 2022 and 05 October 2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-49 of U.S. Patent No. 11,438,659 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application 17/708241
U.S. Patent No. 11,438,659 B2
1. A system, comprising: 
a memory configured to store instructions; and 
a processor configured to execute the instructions to perform operations, wherein the processor is further configured to: 








generate a new version of a disparate live media output stream manifest based on insertion of a plurality of segments of at least one of a pre-encoded media asset or a live input stream into the disparate live media output stream manifest, 


wherein each segment of the plurality of segments corresponds to a different quality level and a different content encryption mode, and 
wherein the plurality of segments corresponds to broadcast content segments encoded in a first encoding format of the new version of the disparate live media output stream manifest; and 
convert the broadcast content segments encoded in the first encoding format to a second encoding format in accordance with a broadcasting protocol.
1. A system, comprising:
a memory for storing instructions;

a first processor for executing the instructions to perform a method, the method comprising:
…
wherein each of the plurality of disparate live media output stream manifests comprises at least one of an index of a plurality of pre-encoded media assets or a plurality of live input streams; and
a second processor for executing the instructions in a receiving system, wherein the instructions comprises:
generating a new version of a disparate live media output stream manifest of the plurality of disparate live media output stream manifests based on an insertion of a segment from a plurality of segments of a pre-encoded media asset or a live input stream into the disparate live media output stream manifest,
wherein each segment of the plurality of segments of the pre-encoded media asset corresponds to a different quality level and a different content encryption mode;
retrieving broadcast content segments encoded in a first encoding format of the new version of the disparate live media output stream manifest; and

converting the retrieved broadcast content segments to a second encoding format.
2. The system according to claim 1, wherein the processor is further configured to correct discrepancies during transaction between the pre-encoded media asset, the live input stream, or a broadcast profile.
2. The system according to claim 1, wherein the second processor is further configured to execute the instructions to perform the method to correct discrepancies during transaction between at least one of the plurality of pre-encoded media assets, the plurality of live input streams, or broadcast profiles.
3. The system according to claim 1, wherein at least one of the pre-encoded media asset, the live input stream, or the broadcast content segments include a broadcast profile, and wherein the broadcast content segments are converted to the second encoding format based on the broadcast profile.
3. The system according to claim 1, wherein at least one of the plurality of pre-encoded media assets, the plurality of live input streams, or a plurality of encoded broadcast content segments include a broadcast profile, and
wherein the retrieved broadcast content segments are converted to the second encoding format based on the broadcast profile.
4. The system according to claim 1, wherein the processor is further configured to generate the disparate live media output stream manifest based on a playout schedule and content viewing demographics, 

wherein the playout schedule includes a schedule for at least one of a non- programming content or a programming content, and 

wherein the non-programming content and the programming content included in the playout schedule are selected based on rules governing ad separation, ad exclusivity, ad positioning, data pertaining to regional media assets, or revenue associated with the regional media assets.
(Claim 1: generating a plurality of disparate live media output stream manifests based on a playout schedule and content viewing demographics)


5. The system according to claim 4, wherein the playout schedule includes a schedule for at least one of the non-programming content or the programming content.
6. The system according to claim 5, wherein the non-programming content and the programming content included in the playout schedule are selected based on at least one of rules governing ad separation, ad exclusivity, ad positioning, data pertaining to regional media assets, or revenue associated with the regional media assets.
5. The system according to claim 4, wherein the processor is further configured to replace the non-programming content and the programming content included in a broadcast schedule with an alternate non-programming content and an alternate programming content, 

wherein the alternate non-programming content and the alternate programming content are selected based on the content viewing demographics in real-time or near-real- time, and wherein the content viewing demographics is based on data received from a media player.
13. The system according to claim 11, wherein the third processor in the real-time linear ad server are further configured to execute the instructions to replace non-programming content and programming content included in a broadcast schedule with alternate non-programming content and alternate programming content, and
wherein the alternate non-programming content and the alternate programming content are selected based on the real-time or near-real-time content viewing demographics.
(14. The system according to claim 11, wherein the third processor in the real-time linear ad server are further configured to execute the instructions to perform the method to replace non-programming content and programming content based on real-time or near-real-time content viewing data received from the media player.)
6. The system according to claim 1, wherein the disparate live media output stream manifest includes at least one of a non-programming content indicator or an overlay indicator.
8. The system according to claim 1, wherein the plurality of disparate live media output stream manifests includes at least one of non-programming content indicators or overlay indicators.
7. The system according to claim 6, wherein a non-programming content is retrieved from an ad decisioning server by a media player in a consumer device, and 
wherein the non-programming content is retrieved based on the non-programming content indicator or the overlay indicator encountered by the media player in the disparate live media output stream manifest.
9. The system according to claim 8, wherein a media player in a consumer device is configured to retrieve non-programming content from an ad decisioning server, and
wherein the non-programming content is retrieved based on an encounter of at least one of the non-programming content indicators or the overlay indicators in the disparate live media output stream manifest by the media player.
8. The system according to claim I, wherein the processor is further configured to: 


monitor a real-time or near real-time content viewing demographics based on data received from a media player; and schedule the pre-encoded media asset based on the real-time or near-real-time content viewing demographics.
10. The system according to claim 8, further comprising a third processor for executing the instructions to perform the method in a real-time linear ad server, wherein the method comprises:
monitoring a real-time or near real-time content viewing demographics based on data received from a media player; and
scheduling the pre-encoded media assets based on the real-time or near-real-time content viewing demographics.
11. The system according to claim I, wherein the disparate live media output stream manifest includes a content replacement indicator, and
 wherein the content replacement indicator causes a replacement of the pre- encoded media asset with an alternate pre-encoded media asset or a replacement of the live input stream with an alternate live input stream.
15. The system according to claim 1, wherein the plurality of disparate live media output stream manifests include content replacement indicators, and
wherein the content replacement indicators causes replacement of pre-encoded media assets of the plurality of pre-encoded media assets with alternate pre-encoded media assets or replacement of live input streams of the plurality of live input streams with alternate live input streams.
12. The system according to claim 1, wherein the disparate live media output stream is created for a defined geographical location.
17. The system according to claim 1, wherein a plurality of disparate live media output streams is created for different geographical locations.
13. The system according to claim 1, wherein the processor is further configured to: parse through the disparate live media output stream manifest that includes a graphical treatment indicator to identify a portion in the broadcast content segments where graphical treatment content is to be rendered, wherein the graphical treatment content corresponds to a promotional logo, an advertiser graphic, or an animation; and modify the broadcast content segments to include the graphical treatment content prior to the conversion of the broadcast content segments into the second encoding format.
18. The system according to claim 1, wherein each of the plurality of disparate live media output stream manifests include a graphical treatment indicator, and
wherein the second processor is further configured to execute the instructions to perform the method comprising:
parsing through the plurality of disparate live media output stream manifests including the graphical treatment indicator to identify portions in the broadcast content segments where graphical treatment content is to be rendered; and
modifying the broadcast content segments to include the graphical treatment content prior to conversion of the broadcast content segments into the second encoding format.

19. The system according to claim 18, wherein the graphical treatment content corresponds to at least one of a promotional logo, an advertiser graphic, or an animation.
14. The system according to claim 1, wherein the second encoding format includes a format that is outputted from an analog interface, a modified resolution of the broadcast content segments, a cropped version of the broadcast content segments, or associated with a location of an entity that distributes broadcast content.
20. The system according to claim 1, wherein the second encoding format includes a format that can be outputted from an analog interface, a modified resolution of the broadcast content segments, or cropped version of the broadcast content segments.
15. The system according to claim 1, wherein the processor is further configured to: 

generate a playout schedule based on an insertion of a schedule for a non- programming content in a broadcast content schedule; and
generate the broadcast content schedule based on broadcast content parameters associated with a programming content, wherein the programming content is scheduled for a broadcast channel; and encode and package a broadcast content to generate the broadcast content segments based on a streaming protocol.
21. The system according to claim 1, wherein the first processor is further configured to execute the instructions to perform the method comprising:
generating the playout schedule based on insertion of a schedule for non-programming content in a broadcast content schedule; and
generating the broadcast content schedule based on a plurality of broadcast content parameters associated with programming content,
wherein the programming content is scheduled for a broadcast channel; and
receiving, encoding, and packaging broadcast content to generate a plurality of encoded broadcast content segments,
wherein the receiving, encoding and packaging of the broadcast content is based on streaming protocols.
16. The system according to claim 15, wherein the processor is further configured to: 


receive advanced knowledge of the pre-encoded media asset included in the playout schedule;
 pre-download the broadcast content segments of the pre-encoded media asset included in the playout schedule in a storage unit; 


obtain the broadcast content segments and produce the new version of the disparate live media output stream manifest based on a content key; and provide authentication and authorization services to control an access to the broadcast content.
25. The receiving system according to claim 24, wherein the receiving system includes a second storage unit that is configured to store the retrieved broadcast content segments,
wherein the receiving system is configured to receive advanced knowledge of a playout schedule and pre-fetch the broadcast content segments referenced in corresponding manifests for storage in the second storage unit,
wherein the second storage unit serves as a local cache for the broadcast content segments,
wherein the receiving system is configured to obtain the broadcast content segments and produce a version of the disparate live media output stream manifest based on a content key, and
wherein the receiving system is configured to provide authentication and authorization services to control access to the broadcast content.


Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-49 of U.S. Patent No. 11,438,659 B2 similarly as analyzed above with respect to Claims 1-8 and 11-16.


Claims 1-8, and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 10,880,606 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘606 Patent anticipates the limitations of the claimed invention similarly as the ‘659 Patent above, and where the ‘659 patent is subject to a Terminal Disclaimer to the ‘606 Patent.

Claim Objections
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421